Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 1 of 18




              Exhibit BB
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 2 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 3 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 4 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 5 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 6 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 7 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 8 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 9 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 10 of 18
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 11 of 18

                            V ILLASANTE & F REYMAN                             630




                                                                 ORIGINAL
                              SERVICIOS DIGITALES LUSAD, S. DE R.L.
                              DE C.V.
                                               V.
                              EDUARDO ZAYAS DUEÑAS AND
                              SANTIAGO LEÓN AVELEYRA.
                              COMMERCIAL ORDINARY PROCEEDINGS




                                                                            THIRTIETH COURT FOR

                                                                                                  2019 JUN 3 9:06 AM


                                                                                                                       SUPERIOR COURT
                              FILE: 191/2019




                                                                               CIVIL MATTERS




                                                                                                                         [Illegible text]
                              OFFICE OF THE SECRETARY “A”




YOUR HONOR, JUDGE OF THE THIRTIETH COURT FOR CIVIL
MATTERS OF MEXICO CITY
Hand Delivered.


               I,   TOMÁS      ANTONIO       FREYMAN         VALENZUELA,                   a

practicing attorney with professional license number 4987813, acting in my

capacity as legal representative with authority for lawsuits and collections of

Servicios Digitales Lusad, S. de R.L. de C.V., (hereinafter “Lusad”), a capacity

that is duly accredited and recognized in the case record of the aforementioned

proceedings, hereby come before You, and respectfully state as follows:



               In due time and form, Ad Cautelam of the joint appeal that has

been filed through another writ against the order of May 24, 2019, I hereby come

to satisfy the order made to my client to respond to allegations made by:


                                                                                          1
         TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                      1 │560, CIUDAD DE MÉXICO
                      VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 12 of 18

                             V ILLASANTE & F REYMAN                           631




                (i) the offering of an alleged supervening evidence, and (ii) with

the unfounded and inadmissible “supervening” defense raised by co-defendant

Santiago León Aveleyra, which I do in the following terms:



       I.       REGARDING           THE       ALLEGED           SUPERVENING

                EVIDENCE:



a) First of all, regarding the resolution that is intended to be offered as

   supervening evidence, it should be noted that its offering was made in an

   untimely fashion, because, if said evidence was issued on May 16 of this year,

   which is the date the counterparty became aware of its existence, the three-day

   period established to submit it in this proceeding elapsed from May 17, 2019

   to May 21 of the same year.



   It was only on May 22, 2019, that the co-defendant offered said means of

   evidence, in other words, after the three-day period he had to do so had

   already expired; however, he intends to deceive Your Honor by arguing that

   the means of evidence in question was offered in due time, alleging for that

   purpose that




                                                                                2
            TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                         1 │560, CIUDAD DE MÉXICO
                         VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 13 of 18

                            V ILLASANTE & F REYMAN                           632




   the notification took effect only on May 17, 2019, and therefore the term only

   began to run on May 18 of this year.

   The resolution that the co-defendant intends to offer as supervening evidence

   in this proceeding was not issued within this case, nor was it issued by an

   authority of national jurisdiction within a case being processed in Mexico;

   therefore, its notification does not take effect on the next day, and thus the

   term to offer said evidence began running as of the next day, in other words,

   on May 17, expiring on the 21st of that same month and year.



b) The co-defendant, León Aveleyra, seeks to have a resolution issued abroad

   regarding temporary measures prior to the beginning of a foreign proceeding,

   take effect in domestic territory, even though the international cooperation

   procedure for it to be enforceable in Mexico was never carried out, which is

   clearly inadmissible.



c) Likewise, the co-defendant seeks for the resolution to take the effect of res

   judicata, which is obviously groundless and inadmissible, because in addition

   to the fact that my client is not a party to that proceeding and therefore the

   ruling is not binding upon it, the foreign judge



                                                                               3
         TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                      1 │560, CIUDAD DE MÉXICO
                      VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 14 of 18

                                  V ILLASANTE & F REYMAN                         633




    has no jurisdiction to determine that a Mexican company, whose operation is

    governed by national laws, should be prevented from exercising and

    continuing to exercise its rights, which violates public order in our country.



d) Regarding the legal grounds used by the co-defendant to offer the

    aforementioned evidence, it should be noted that said legal provision is not

    applicable to the specific case, as there is an express provision in the

    Commercial Code.



                In summary, the evidence offered by the co-defendant as

supervening evidence, in addition to being untimely, does not have the legal scope

that he intends to grant to it.



        II.     REGARDING THE SUPERVENING DEFENSE:



a) The defense raised is also untimely since, following the same arguments

    previously made, the date to assert it expired on May 21 of this year, and the

    co-defendant only brought it up on May 22, 2019, in other words, once the

    deadline to do so had expired.




                                                                                     4
          TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                       1 │560, CIUDAD DE MÉXICO
                       VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 15 of 18

                             V ILLASANTE & F REYMAN                              634




b) In any event, the defense raised is clearly groundless and inadmissible. In it, it

   was never decided, simply because doing so would be against the law, that a

   Mexican company, such as my client, that is governed by national legislation,

   should be prevented from exercising the rights granted to it by said legislation,

   under the pretext that some foreign companies, that are not its shareholders (in

   other words, that do not hold a stake in the capital stock of the company) and

   that are involved in a different dispute, entered into a contract to which my

   client is not a party and which most certainly does not bind it.



c) Neither Espiritu Santo Holdings, LP, nor L1bero Partners, LP, nor Espiritu

   Santo Technologies, LLC, let alone the co-defendants, are shareholders of my

   client, and therefore they may in no way affect or intervene in the internal

   operations of the plaintiff company.



d) It is false that it has been resolved that the resolutions of February 14, 2019,

   adopted by all the shareholders of my client, have been declared null and void

   through the resolution that is now being offered as evidence. There was never




                                                                                   5
          TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                       1 │560, CIUDAD DE MÉXICO
                       VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 16 of 18

                            V ILLASANTE & F REYMAN                            635




   such a declaration in that sense in said proceeding. What’s more, Your Honor,

   these resolutions were not even subject to the measure invoked by the co-

   defendant, because in addition to the fact that they were adopted in advance –

   and it was never resolved that they were left without effect – my client’s

   shareholders, who adopted them, are also not a party to that proceeding.



e) It is established law that in our country, any contracts signed by the

   shareholders of a business company, only bind the shareholders and not the

   company itself, and therefore the agreements they signed do not govern the

   company operations, nor can they bring as a consequence the nullity of the

   acts to which the company is a party or in which it intervenes.



   The only consequence that a breach of a shareholders contract may bring

   about are personal actions between them, and not against the company, as the

   objector absurdly intends.




                                                                                6
         TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                      1 │560, CIUDAD DE MÉXICO
                      VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 17 of 18

                            V ILLASANTE & F REYMAN                               636




f) The co-defendant does not state any legal grounds that can even give a

   glimpse of a defect in the resolutions of February 14, 2019, that may bring

   about their nullity, because the resolution he relies on to allege said nullity is

   not and cannot be a cause for it.



   As can be gathered from the foregoing, the defense raised and referred to

   herein is clearly groundless and inadmissible, and it must be declared so by

   Your Honor.



       In view of the foregoing,



I hereby respectfully request from YOUR HONOR the following:



       ONE: To deem me as having appeared in the capacity in which I act, in

due time and form, to respond Ad Cautelam to the request issued to my client

through the order of May 24, 2019.




                                                                                   7
         TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                      1 │560, CIUDAD DE MÉXICO
                      VILLASANTE-FREYMAN.COM
Case 1:19-cv-03930-CM Document 46-28 Filed 07/30/19 Page 18 of 18

                           V ILLASANTE & F REYMAN                        637




       TWO: Based on the statements made in subsection 1 of this document, to

discard the “supervening” documentary evidence that the counterparty has

offered.



       THREE: In due time, to dismiss as groundless and inadmissible the

defense raised as supervening by co-defendant Santiago León Aveleyra, in

addition to having been raised in an untimely manner.




                     Duly affirmed under penalty of perjury.

                          Mexico City, May 31, 2019

                              [Illegible signature]

               TOMAS ANTONIO FREYMAN VALENZUELA




                                                                           8
           TORCUATO TASSO DOS 37, 3 Y P.H, COL. POLANCO V SECCIÓN
                        1 │560, CIUDAD DE MÉXICO
                        VILLASANTE-FREYMAN.COM
